Citation Nr: 0822550	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  05-21 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a 
lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to June 
1987.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from an October 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In December 2006, the veteran testified during a 
videoconference hearing before  the undersigned Veterans Law 
Judge. A transcript of that hearing has been associated with 
the claims file. 

Previously, in March 2007, the Board remanded this case to 
the RO for further development and consideration. The case 
has since been returned to the Board for appellate review and 
disposition, upon completion of the requested actions.

As indicated in the prior remand, the veteran has also raised 
informal claims for service connection for neck and shoulder 
disorders as secondary to his lumbar spine disability, and 
for a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability. 
See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001). These claims still have not been developed and 
adjudicated by the RO. Hence, they are again referred to the 
RO for immediate consideration.


FINDINGS OF FACT

1.	The veteran's lumbar spine disorder is manifested by 
forward flexion of the thoracolumbar spine 30 degrees or 
less. There is no indication of unfavorable ankylosis of the 
entire thoracolumbar spine, or for that matter of the entire 
spine.  He has not experienced incapacitating episodes of 
intervertebral disc syndrome a total duration of at least 6 
weeks during the past 12 months

2.	There is radiculopathy from the site of lumbar disc 
impairment to the             lower extremities involving 
neuropathy that is mild in degree.

3.	Following an October 2007 L4-L5 laminectomy and 
bilateral foraminotomy     the veteran has a residual tender 
scar. 


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 40 percent for a 
lumbar spine disability           are not met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002 &              Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.40,    4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5243 
(2007).

2.	The criteria for a separate 10 percent rating for 
sciatic neuropathy to the lower extremities are met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 &              
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.123; 4.124a, Diagnostic Code 8620 (2007).

3.	The criteria for a separate 10 percent rating for a 
post-surgical laminectomy scar are met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.118, 
Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.         §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2007), mandates several requirements regarding 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits.       Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi,          
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008).             The 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied  and compliant notice was not previously 
provided. See Mayfield v. Nicholson,     444 F.3d 1328, 1333-
34 (Fed. Cir. 2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.


The veteran has been appropriately notified of what evidence 
would substantiate   his claim through correspondence dated 
from September 2004 to March 2007     that addressed each 
element of satisfactory notice set forth under the Pelegrini 
II decision. The notice correspondence explained the general 
requirements to establish the benefit sought, and the July 
2005 Statement of the Case (SOC) provided citation to and 
explanation of the applicable rating criteria. The VCAA 
notice also explained the joint obligation between VA and the 
veteran to obtain evidence including that VA would undertake 
reasonable measures to assist in obtaining further VA medical 
records, private treatment records, and other Federal 
records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002). Furthermore,                a supplemental March 2006 
letter provided detailed notice concerning both the 
disability rating and effective date elements of a pending 
claim for benefits, consistent with the holding in the 
Dingess/Hartman decision.  

Also, during the pendency of the appeal, the Court issued the 
decision of     Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), as to claims for entitlement to   an increased rating 
for a service-connected disability. 
 
The Vazquez decision requires that VA notify the claimant 
that to substantiate a claim for increased disability rating: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) that should 
an increase in disability be found, a disability rating will 
be determined by applying relevant diagnostic codes which 
typically provide for a range in severity of a particular 
disability from 0 percent to as much as 100 percent 
(depending on the disability involved); and (4) in regard to 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
In this instance, while the VCAA correspondence pertinent to 
the veteran's increased rating claim did not contain the 
specific information prescribed in the Vazquez-Flores 
decision, the Board finds that any notice deficiency in this 
regard does not constitute prejudicial error that would 
otherwise preclude the essential fairness of this 
adjudication. Where there is a pre-adjudicatory notice error, 
VA must show that the purpose of the notice was not 
frustrated through demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant,          
(2) that a reasonable person could be expected to understand 
from the notice what was needed, or (3) that a benefit could 
not have been awarded as a matter of law. Sanders v. 
Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007). See also 
Vazquez-Flores, 22 Vet. App. at 46. 

Under the circumstances, there is a sufficient basis in the 
record upon which to find that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim. The VCAA notice correspondence informed the veteran   
that he would need to provide evidence indicating that his 
service-connected lumbar spine disorder had increased in 
severity, and identified relevant sources of                
lay evidence and medical findings for this purpose. The July 
2005 SOC further discussed the pertinent rating criteria. An 
April 2008 Supplemental Statement of the Case (SSOC) then 
readjudicated the claim. Thus, the veteran was afforded an 
opportunity to substantiate his claim in view of the 
comprehensive notice provided. See Sanders, supra; Vazquez, 
supra.

In addition, the relevant notice information must have been 
timely sent. The Court        in Pelegrini II prescribed as 
the definition of timely notice the sequence of events 
whereby VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1). In this instance,  the September 2004 
VCAA correspondence preceded the October 2004 rating decision 
that initially adjudicated the claim on appeal. The 
subsequent correspondence dated March 2007 did not meet the 
standard for timely notice. 
Nonetheless, the veteran had a timeframe of more than one-
year to respond with additional evidence, before issuance of 
the April 2008 SSOC continuing the denial of the benefits 
sought on appeal. During that time period, the RO obtained 
additional records of VA outpatient treatment on his behalf, 
and arranged for him to undergo another VA examination. Thus, 
notwithstanding any error in timing of notice, the veteran 
still has had the full opportunity to participate in the 
adjudication of the claim. Mayfield, 444 F.3d at 1333-34. 

The RO has also taken appropriate action to comply with the 
duty to assist                the veteran in obtaining VA 
outpatient records, and records as to the receipt of benefits 
from the Social Security Administration (SSA). The veteran 
has been afforded VA examinations in connection with his 
claim. See McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); see Charles v. Principi, 16 Vet. App. 370 (2002). In 
support of his claim, he has provided several personal 
statements. He also testified at a December 2006 
videoconference hearing before the undersigned Veterans Law 
Judge. As such, the record as it stands includes sufficient 
competent evidence to decide the claim. See 38 C.F.R. § 
3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the veteran. 
 
In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits.

Analysis of the Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R.             § 4.1 (2007). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.          Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.                   38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the veteran's disability.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern                 is the present level of 
disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when  these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id.                See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The RO has assigned a 40 percent rating for the veteran's 
service-connected lumbar spine disability, involving the 
residuals of a low back injury with degenerative joint 
disease and spinal stenosis with radiculopathy. This disorder 
was evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, for intervertebral disc syndrome 
(IVDS). 

The veteran's claim for an increased rating was received in 
August 2004. 

The criteria for evaluating musculoskeletal disabilities of 
the spine indicate         that IVDS (either preoperatively 
or postoperatively) may be considered under             the 
General Rating Formula for Diseases and Injuries of the Spine 
or otherwise      based upon the frequency and severity of 
its incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined.             
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

The General Rating Formula for Diseases and Injuries of the 
Spine, in relevant part, provides for the assignment of a 40 
percent rating where there is flexion of                the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine. A 50 percent 
rating is warranted where there is unfavorable ankylosis of 
the entire thoracolumbar spine. A 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine. 
 
Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code. 
 
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of         the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 
 
Note (4): Round each range of motion measurement to the 
nearest five degrees. 
Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition         in which the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis. 

Under Diagnostic Code 5243, incapacitating episodes are rated 
as follows: If there are incapacitating episodes having a 
total duration of at least 1 week but less than        2 
weeks, a 10 percent rating is warranted; if at least 2 weeks 
but less than 4 weeks,  a 20 percent rating; if at least 4 
weeks but less than 6 weeks, a 40 percent rating             
is warranted; and where there are incapacitating episodes 
with a total duration of         at least 6 weeks during the 
past 12 months, the assignment of a maximum                  
60 percent rating is warranted. Note 1 to the rating criteria 
provides that an incapacitating episode is a period of acute 
signs and symptoms due to IVDS        that requires bed rest 
prescribed by a physician and treatment by a physician. 

Also applicable in this case, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994)       the Court held that service 
connection for distinct disabilities resulting from the same 
injury could be established so long as the symptomatology for 
one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition. However, in 
assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
4.14 must be considered. That is, the evaluation of the same 
disability under various diagnoses   is to be avoided. 38 
C.F.R. 4.14; see Fanning v. Brown, 4 Vet. App. 225 (1993). 
Inquiry must therefore be undertaken to ascertain whether 
there exists any              non-overlapping symptoms of the 
disorder in question which would result in           separate 
disability ratings.


Applying the rating criteria for intervertebral disc syndrome 
to evaluation of            the veteran's lumbar spine 
disability, there is no evidence of symptomatology     that 
warrants any higher rating. The veteran's September 2004 VA 
orthopedic examination indicated that no incapacitating 
episodes were present. On further examination dated February 
2008, he described having had a single two-week period of 
incapacitation during recovery from an October 2007 inpatient 
procedure consisting of L4-L5 laminectomy and bilateral 
foraminotomies. These findings     do not demonstrate any 
greater degree of impairment than contemplated by the current 
evaluation, and rather would only warrant a 20 percent rating 
under              the criteria based on incapacitating 
episodes. 

Additionally, according to the alternative criteria of the 
General Rating Formula for Diseases and Injuries of the 
Spine, the requirements are met for at least the current 40 
percent rating, but no higher level of compensation. The 
September 2004 VA examination established range of motion of 
forward flexion of the lumbar spine from 0 to 50 degrees, 
with onset of pain at 25 degrees. These findings must be 
evaluated taking into consideration any functional loss due 
to pain, under the Deluca v. Brown holding. The examination 
from February 2008 showed actual flexion on active range of 
motion of 30 degrees. Hence, the limitation of flexion of the 
thoracolumbar spine to 30 degrees or less is demonstrated, 
indicative of a          40 percent rating. There is 
nonetheless no evidence of unfavorable ankylosis of    the 
thoracolumbar spine as to necessitate the next higher 50 
percent rating, or for that matter, involving the entire 
spine such as to warrant a 100 percent evaluation. The 
February 2008 VA examination report and November 2006 private 
physician's evaluation for purpose of a claim for SSA 
disability benefits, both indicate absence of any joint 
ankylosis. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
(stating that ankylosis is complete immobility of the joint 
in a fixed position, either favorable or unfavorable). A 
prior June 2004 VA x-ray study revealed a normal lumbosacral 
spine, though inability to exclude very early ankylosing 
spondylitis involving the sacroiliac joints; however, this 
finding was never corroborated by a subsequent diagnosis or 
follow-up study. It follows that the objective criteria for 
an increased evaluation for a lumbar spine disability due to 
orthopedic impairment are not met. 

Consideration is also warranted as to the existence of 
neurological signs and manifestations of the veteran's lumbar 
spine disorder as an evaluative basis.          As indicated, 
note 1 to the General Rating Formula for musculoskeletal 
disabilities of the spine specifically prescribes that 
neurologic abnormalities are to be separately rated under an 
appropriate diagnostic code. See again, 38 C.F.R. § 4.14. 
Notably, the procedural history of this claim, including the 
issue as stated in the            October 2004 rating 
decision on appeal, incorporates radiculopathy as a component 
of the service-connected lumbar spine disorder.  

The relevant medical evidence consists in part of the 
diagnosis on September 2004 VA examination of lower back 
injury with radiculopathy, and additionally indicated that 
sensation while generally intact to touch on the feet, was 
absent for the heels. Strength and reflexes in the lower 
extremities were otherwise normal. Then when re-examined in 
February 2008, the veteran was found to have had sensory 
symptoms and decreased sensation to touch and pin in both 
legs in the L5 distribution and the lateral thighs. 
Meanwhile, an orthopedic evaluation revealed sensation intact 
to pinprick on feet and legs, except on the heel, lateral 
thigh and lateral calf, bilaterally. The examiner then stated 
that as there was no weakness related to the peripheral 
neuropathy, a determination of mild, moderate or severe 
weakness was not considered appropriate. His stated diagnosis 
included reference to the radiculopathy. Based on the above 
and applying the provisions of the rating schedule, the 
radiculopathy from the lumbar spine is best evaluated under 
38 C.F.R. § 4.124a, Diagnostic Code 8620 as 10 percent 
disabling for sciatic neuropathy, involving mild incomplete 
paralysis of the sciatic nerve. The pertinent rating 
provisions do not exclude assignment of a disability rating 
for neurological impairment wholly sensory in degree, though 
limiting the available rating to          the mild, or at 
most moderate degree. See again, 38 C.F.R. § 4.124a. A 
separate          10 percent rating is therefore warranted 
for neurological impairment due to the veteran's lumbar spine 
disorder.

A further observation from the February 2008 VA examination 
is that following lower back surgery in October 2007, the 
veteran had a 11-cm by 3-mm residual tender scar. The scar 
area was not ulcerated and did not have adhesions, and there 
was no resulting limitation of function. These findings 
approximate the criteria for  a 10 percent evaluation under 
38 C.F.R. § 4.118, Diagnostic Code 7804 for a scar that is 
both superficial, and painful on examination. While at 
present it is not manifestly clear that this is a long-term 
manifestation of service-connected disability, the fact 
remains that this residual persisted for nearly five months           
post-surgery, and in any event, the determination of the 
continued proper assigned disability rating is for future 
determination following the current decision. Accordingly, a 
10 percent rating for a scar as a residual of lower back 
surgery should be assigned. 

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). However, 
the record does not demonstrate that the veteran's lumbar 
spine disorder has caused him marked interference with 
employment, meaning above and beyond that contemplated by  
his current schedular rating. The September 2004 VA examiner 
estimated the effect on occupation of the back disorder as 
"none." On reexamination in February 2008, an opinion on 
this subject could not be provided without resort to 
speculation, however, it was qualified that there was not a 
significant impact upon activities of daily living. See Cox 
v. Nicholson, 20 Vet. App. 563, 572 (2007) (explanation 
required as to basis for denial of increased rating on 
extraschedular basis particularly when there is referral of 
claim for TDIU due to one or more service-connected 
disabilities). The veteran also has not shown that the back 
disorder has necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown,        9 Vet. App. 237, 238-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for an 
evaluation higher than      40 percent for the orthopedic 
manifestations of the veteran's lumbar spine disorder, but 
granting separate 10 percent ratings for neurological 
impairment and a             post-surgical scar associated 
with the underlying service-connected disability.
As the preponderance of the evidence is against a higher 
evaluation for a lumbar spine disorder on any other grounds, 
the benefit-of-the-doubt doctrine is not applicable to this 
extent. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also        
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An evaluation in excess of 40 percent for a lumbar spine 
disability on the basis of orthopedic impairment is denied.

A separate 10 percent rating for radiculopathy to the lower 
extremities is granted, subject to the law and regulations 
governing the payment of VA compensation benefits.

A separate 10 percent rating for a post-surgical laminectomy 
scar is granted,  subject to the law and regulations 
governing the payment of VA compensation benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


